Cheves, J.
delivered the opinion of the Court.
The grounds on which this motion is rested, are no fewer than seven ; but it is unnecessary to state them, because the question is simply, whether the evidence of title in the plaintiff was such as should have been submitted to the Jury ?
According to the general principles of the lawy there can be no question whatever in this case. It was necessary for tine plaintiff to prove a perfect title, unless the defendant held under him, or under those from whom the plaintiff derived his title. An insolated conveyance proves no title. *185The conveyance of the Master in Equity affords no better evidence of title, unless it be supported by a decree which legally binds the defendant, as a party or privy.
T. S. Grimké, for the motion,
J. B. White, contra.
f am informed by my brethren, that this point has been solemnly and repeatedly decided in the Constitutional Court at Columbia, in the case of sheriff’s conveyances, which are not distinguishable from those of the Master in Equity; and it is therefore the unanimous opinion of the Court, that the point is now to be considered as settled* The motion to set aside the nonsuit in this case, is consequently refused.